

116 HRES 551 IH: Emphasizing the importance of addressing participation in career and technical education.
U.S. House of Representatives
2019-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 551IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2019Mr. Wittman submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONEmphasizing the importance of addressing participation in career and technical education.
	
 Whereas the national economy relies on workers who possess analytical and practical skills; Whereas there are 16 career clusters within career and technical education to include: Agriculture, Food, and Natural Resources; Architecture and Construction; Arts, Audio and Video Technology, and Communications; Business, Management and Administration; Education and Training; Finance; Government and Public Administration; Health Science; Hospitality and Tourism; Human Services; Information Technology; Law, Public Safety, Corrections, and Security; Manufacturing; Marketing, Sales, and Service; Science, Technology, Engineering, and Mathematics; Transportation, Distribution, and Logistics;
 Whereas between 2012 and 2022, there will be over 50,000,000 job openings for career and technical education graduates, 30 percent of the jobs will be newly created positions;
 Whereas there will be 68 percent more job openings in infrastructure-related fields over the next 5 years than there are individuals training to fill them;
 Whereas career and technical education jobs exist in both the public and private sector; Whereas career and technical education graduates are more likely to be employed than others with academic credentials, and are more likely to work in their field of study;
 Whereas the United States has 30,000,000 jobs providing an average income of $55,000 per year that do not require a bachelor’s degree but require some level of postsecondary education;
 Whereas students participating in career and technical education have a lower probability of dropping out of high school and a higher probability of graduating on time;
 Whereas the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) serves as the primary Federal law focused on supporting and developing career and technical education; and
 Whereas Congress recognized the importance of career and technical education by passing the Strengthening Career and Technical Education for the 21st Century Act (Public Law 115–224), reauthorizing the Perkins Act, which supports program improvement in secondary and postsecondary career and technical education programs in all States and territories: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the importance of career and technical education in preparing students to enter the workforce;
 (2)recognizes the technical skills and soft skills developed through career and technical education programs;
 (3)recognizes that the public and private sector must work with schools to further develop curriculum and internship and apprenticeship opportunities for students; and
 (4)supports educators, school officials, counselors, and parents promoting career and technical education as a respected career option for students.
			